OFFICE   OF THE ATTORNEY       GENERAL    OF TEXAS
                           AUSTIN




Bonarablr daor@ R. Sheppard
Comptroller of Publlo Aooountr
Awtin, Trxae




          In your lsttoc 0
our opfnlon ltl re~poneo to




                                           and ownbr ovi-
                                            t agalnmt the
                                            suoh noto and
                                               8 l8tlo neo n-


                                       to **o ur a*n a r dl~-
                                   y,the sta te,the 00unEy,
                                   ant rahool di8triot,   in
                              eat o? the lien a valid,
                       aeoessarlon17 in oaao eaah had
                     ax colleotor~’

                       a transfer and srrlgnnwat fws 8
                     Golleotor be rufrlolent tithout a
                    far from the rtate or any other
     tcpxing unit whiloh may hold taxer mga:ainstthe prop-
     erty?’tt
           Artlole 7346a, Vernon’s Annota1ced Ul~ll 8tatutm,
expro~~ely provides that a pereon may pay asy taxer due upon
real property at the request of thr owner of sU0h pawporty
and obtain a transfer of the tax  lien. 8ueh statute author-
lmr the tax oolleotors of the Nate, oowtles mnd other
Wnorabls   f3sargo H. Sheppard, Page 2




subdIvl6lons to rxsoute the transfer6 of tu lIen6, and
In Bsotlon 2 I6 found a form of oertlfioats of transisr
whloh mar be ussd. It 16 nOt6d,   however, that the 6tatUtO
merely  provid66 that the tax oolleotor61 csrtlfloats    need
only bs in "8ubstantIally" ths form provided.      Answering
your second and third quslrtione, it IO our oplnlon thst if
the oounty tax oolleotor also aOt6 a6 rush for a oity, an
Independent aohool dlstrlot and other 6ubdlvlslon6     h6 may
sxeouts a ssparats transfer for eaoh tulng      body for whom
hs aOt6, or he may maks a Single lnetrument suffioe      for
all of thorn. In ths latter event, howsvsr, the cortlfloate
must oontaln rubstantlally the  slsasnto art    forth In the
pmsorlbed   Sorm a6 to saoh of the taxing bodlss.. fRi8ser-
tlfloate should d66oribS  the tu oollsotor a6 being thr
oolleotor tor all of the bodias for whom hm sots and It
should show the name6 of the rer~ous tuIng unit6 whore
lien6 he 1s transferring.

          Ws are unable to answsr your first $rasrsl ques-
tion as to whether the taking of a doed of trust would
waive the tax lien.  Eaah 6a6e will lW6t on its OWCI faots.

                                   very trulr    Tour6




                                             (tlsnn R. Lewis,
                                                  AS6iSt~nt



                APPROVEDMAR 21, 1941

               @+=----e-+---
                 ATTORNEY GEL!ERALOF TEXAS